Dissenting vote of
Mr. Acting Chief Justice Pérez Pimentel.
San Juan/Puerto Rico, March 15,1971
As I did in the case of People v. Cosme Vargas, 96 P.R.R. 815 (1969), I dissent from that part of the opinion which holds that a carport, like the one described therein, is one of the structures protected by the burglary statute (§ 408 of the Penal Code). The grounds for this dissent may be found in the Motion for Reconsideration filed by appellant in the aforesaid case of Cosme Vargas, and to which I refer. I concur with the contention of law made therein.